                              UNITED STATES BANKRUPTCY COURT
                               NORTHERN DISTRICT OF ALABAMA
                                      EASTERN DIVISION

In re:
                                              }
Charles Herman Merchant, Sr.,                 }       Case No. 21-40106-JJR-7
                                              }
            Debtor.                           }
_______________________________

Eileen Richardson, Jonathan D.                }
Richardson, and DiaDan                        }
Holdings, Ltd.,                               }
                                              }
                Plaintiffs,                   }
v.                                            }       AP No. 21-40008-JJR
                                              }
Charles Herman Merchant, Sr.,                 }
                                              }
            Defendant.                        }
_______________________________


                                   MEMORANDUM OPINION

         Approximately one year before Charles Merchant, Sr. (the “Debtor”) filed his chapter 7

bankruptcy case, the plaintiffs in this adversary proceeding (the “Plaintiffs”) had filed a complaint

(the “Circuit Complaint”) against him in the Circuit Court of Calhoun County Alabama (the

“Circuit Court”) for “Money Damages and to Set Aside Fraudulent Conveyances” (the “Circuit

Court Action”). (AP Doc. 19 Ex. A.)1 According to the Circuit Complaint, the Debtor was

indebted to the Plaintiffs for various unpaid loans totaling $1,281,638.10. In Count I of the Circuit

Complaint the Plaintiffs alleged they were entitled to a judgment against the Debtor in the amount

of the unpaid loans plus interest; in Count II they alleged the Debtor borrowed the loans with no



1
 Robert J. Morris was also named as a defendant in the Circuit Complaint, but on December 8,
2020, the Circuit Court entered an order granting his motion for summary judgment, and he was
dismissed from the Circuit Court Action. (AP Doc. 19 Ex. C.)



Case 21-40008-JJR         Doc 20    Filed 08/23/21 Entered 08/23/21 10:57:16             Desc Main
                                   Document      Page 1 of 11
intent to repay them, thus defrauding the Plaintiffs and entitling them to recover punitive damages;

in Count III they alleged the Debtor had transferred his property with the intent to hinder, delay or

defraud the Plaintiffs and they sought to avoid the transfer pursuant to the Alabama Uniform

Fraudulent Transfer Act;2 and in Count IV they alleged the Debtor “consciously and deliberately

engaged in fraud, wantonness, or malice with regard to Plaintiffs” and they were therefore entitled

to punitive damages “to punish [the Debtor] for his fraudulent conduct.” (AP Doc. 19 Ex. A.) On

December 8, 2020, the Circuit Court entered a “Stipulated Judgment Granting Plaintiffs Motion

for Partial Summary Judgment and Motion to Certify Partial Judgment under Rule 54(b)” (the

“Stipulated Judgment”) (AP Doc. 19 Ex. D.) The Stipulated Judgment awarded the Plaintiffs

money judgments in the respective amounts of the unpaid loans owing to each of them and

provided that “[t]here is no just reason for delay in Plaintiffs’ enforcement of this judgment, and

the Court directs that this judgment is final under Ala. R. Civ. P. 54(b).”

       On February 1, 2021, the Debtor filed a petition for relief under chapter 7 of the Bankruptcy

Code (11 U.S.C. § 101, et seq., and herein the “Code”), and scheduled the Plaintiffs as secured-

judgment creditors. (BK Doc. 21, at 17-18.) The Plaintiffs commenced this adversary proceeding

on May 3, 2021 by filing their “Complaint to Determine Dischargeability of Debt” (the “AP

Complaint”) in which they alleged the debts owing to them by the Debtor should not be discharged

in his bankruptcy case under Code § 523(a)(2)(A) because they were debts "for money, property,

services, or an extension, renewal, or refinancing of credit . . . obtained by . . . false pretenses, a

false representation, or actual fraud . . .” and under Code § 523(a)(6) because they were debts “for




2
  The transferee of the alleged fraudulent transfer was co-defendant, Robert J. Morris. As
mentioned in footnote 1, Morris was dismissed from the Circuit Court Action, and thus it appears
the Plaintiffs’ fraudulent transfer claim is now moot.
                                                  2

Case 21-40008-JJR        Doc 20     Filed 08/23/21 Entered 08/23/21 10:57:16               Desc Main
                                   Document      Page 2 of 11
willful and malicious injury . . . to another entity or to the property of another entity.” (AP Doc. 1

at 10, 11.)

       The Debtor responded to the AP Complaint by filing a Motion to Dismiss (AP Doc. 9)

alleging the nondischargeability claims by the Plaintiffs were “barred by res judicata, collateral

estoppel, or issue preclusion in that the Plaintiffs’ causes of action for fraud against the [Debtor]

have been adjudicated in the [Circuit Court], in [sic] and that the lawsuit . . . was terminated.” The

Debtor admitted the Plaintiffs obtained a judgment in the Circuit Court Action on their contract

claims, but asserted that all counts for fraud or other tortious conduct “[ ]which would be the basis

of this adversary proceeding [ ] were dismissed and therefore the Plaintiff [sic] is barred from

bringing them again. (see FRCP 41(b) and FRBP 7041(b)).” The Debtor filed a “Memorandum in

Support of Motion to Dismiss” (AP Doc. 18) and attached a copy of the Alabama State Judicial

Information System Case Detail (the “Case Detail”) that reflected the filing entries and history, in

chronological order, of the Circuit Court Action.3




3
 Rule 79(a) of the Ala. R. Civ. P., entitled “Books and Records Kept by the Clerk and Entries
Therein,” reads as follows:

       Civil docket. The clerk shall keep a book known as the “civil docket” of such form
       and style as the books now kept and known as the consolidated docket fee books,
       and shall enter therein each civil action to which these Rules are made applicable.
       The file number of each action shall be noted on the folio of the docket whereon
       the first entry of the action is made. All papers filed with the clerk, all process
       issued and returns made thereon, all appearances, orders, bench notes, verdicts, and
       judgments shall be noted in this civil docket on the folio assigned to the action and
       shall be marked with its file number. These entries shall be brief but shall show the
       nature of each paper filed or writ issued and the substance of each order or judgment
       of the court and of the court and of the returns showing execution of process. The
       entry of an order or judgment shall show the date the entry is made. When in an
       action trial by jury has been properly demanded or ordered, the clerk shall enter the
       word “jury” on the folio assigned to that action. In the event a formal order is
       entered, the clerk shall insert the order in the file of the case.


                                                  3

Case 21-40008-JJR        Doc 20     Filed 08/23/21 Entered 08/23/21 10:57:16              Desc Main
                                   Document      Page 3 of 11
       The Case Detail contains several subparts, each containing a particular type of information

or event. Most significant are the subparts designated, respectively, “Case Action Summary” and

“Images.”    The Case Action Summary disclosed that on December 5, 2020, the proposed

Stipulated Judgment was submitted to the Circuit Court and on December 8, 2020, it was

“RENDERED & ENTERED.” The next entry on that same date was “CASE ASSIGNED

STATUS OF: DISPOSED.”

       According to the Debtor’s Memorandum, on June 23, 2021, after the Debtor had filed his

Motion to Dismiss, the Plaintiffs’ attorney learned that the status of the Circuit Court Action was

shown in the Case Action Summary as being “disposed” and he “contacted the [Circuit Court]

Clerk’s office and advised them that in his opinion, the case should not have been listed as disposed

and based upon that, the Clerk changed the case from disposed to active.” (AP Doc. 18, at 2.)

       The Images portion of the Case Detail describes each pleading, order, or other document

filed or entered in the Circuit Court Action, the date it was filed or entered, and its description and

number of pages. For example, it discloses that the Plaintiffs’ complaint consisting of 16 pages

and a supporting document described as exhibits consisting of 37 pages were filed on February 27,

2020; a 3-page answer was filed on March 30, 2020; and various orders were entered from time to

time, including the orders entered on December 8, 2020 on co-defendant Robert J. Morris’ motion

for summary judgment (see footnotes 1 and 2, supra) and the Stipulated Judgment. There were



Rule 79(e), added by amendment effective October 24, 2008, provided, “Records required to be
kept by the clerk under this rule may be maintained electronically in accordance with the orders
and rules of the Supreme Court of Alabama.” The Committee Comments pertaining to subdivision
(e) stated, “This amendment recognizes that the State Judicial Information System has become the
depository for many records previously maintained locally by the clerk.” The Case Detail attached
to the Debtor’s Memorandum in Support of Motion to Dismiss (AP Doc. 18), and upon which he
relies, reflects the history of the Circuit Court Action as electronically recorded by the Circuit
Court Clerk in the State Judicial Information System which may be accessed on-line with a
subscription at Alacourt.com.
                                                  4

Case 21-40008-JJR        Doc 20     Filed 08/23/21 Entered 08/23/21 10:57:16               Desc Main
                                   Document      Page 4 of 11
no further entries in the Images portion of the Case Detail after the Stipulated Judgment, and most

critically, there was no order by the Circuit Court dismissing the Circuit Court Action, or otherwise

indicating it had been disposed of or was no longer active.

       The Debtor argues that pursuant to Ala. R. Civ. P. 41(b), the December 8, 2020 status entry

of “disposed” in the Case Action Summary effectuated a dismissal of the Circuit Court Action

with prejudice, including the remaining fraud counts that were indisputably not adjudicated by the

Stipulated Judgment. Rule 41(b) provides as follows:

       (b) Involuntary Dismissal: Effect Thereof. For failure of the plaintiff to prosecute
       or to comply with these rules or any order of the court, a defendant may move for
       dismissal of an action or of any claim against the defendant. Unless the court in its
       order for dismissal otherwise specifies, a dismissal under this subdivision and any
       dismissal not provided for in this rule, other than a dismissal for lack of jurisdiction,
       for improper venue, or for failure to join a party under Rule 19, operates as an
       adjudication upon the merits.

The Debtor further contends that the alleged postpetition notification by the Plaintiffs’ attorney to

the Circuit Court Clerk—complaining that the status of the Circuit Court Action shown on the

Case Action Summary was incorrect—caused the Clerk to change the case status from “disposed”

back to “active” and was, therefore, an attempt to collect a prepetition debt in violation of the

automatic stay of Code § 362(a), and because actions taken in violation of the stay are considered

void, the prepetition “disposed” status of the Circuit Court Action remains unchanged.

       The Plaintiffs responded to the Debtor’s motion and argued that the doctrines of res

judicata and collateral estoppel do not apply to their nondischargeability claims asserted in the AP

Complaint. (AP Doc. 15.) The court agrees with the Plaintiffs that they are not barred from

pursuing their nondischargeability claims for the reasons that follow.

       Rule 58(a) of the Ala. R. Civ. P. states, “A judge may render an order or a judgment . . . .”

and subdivision (b) of the same Rule provides that “[a] written order or a judgment will be



                                                  5

Case 21-40008-JJR        Doc 20     Filed 08/23/21 Entered 08/23/21 10:57:16               Desc Main
                                   Document      Page 5 of 11
sufficient if it is signed or initialed by the judge . . . .4 There is no authority in the Alabama Rules

of Civil Procedure or otherwise for a circuit court clerk to enter an order dismissing a pending

action. Indeed, Rule 41(b)—quoted supra—contemplates dismissal exclusively via a court’s

order: “Unless the court in its order for dismissal otherwise specifies . . . .” (emphasis added).

       Neither the Stipulated Judgment nor any other order by the Circuit Court dismissed or

otherwise terminated the remaining claims alleged in the Circuit Complaint. The heading of the

parties’ Stipulated Judgment explicitly stated that it was “Granting Plaintiffs Motion for Partial

Summary Judgment and Motion to Certify Partial Judgment Under Rule 54(b)” (emphasis added).

The last paragraph of the Stipulated Judgment provided that “Plaintiffs [sic] motion to certify this

judgment as final under Ala. R. Civ. P. 54(b) is also GRANTED. There is no just reason for delay

in Plaintiffs’ enforcement of this judgment, and the Court directs that this judgment is final under

Ala. R. Civ. P. 54(b).” In pertinent part, Rule 54(b) provides:

       (b) Judgment Upon Multiple Claims or Involving Multiple Parties. When more
       than one claim for relief is presented in an action . . . the court may direct the entry
       of a final judgment as to one or more but fewer than all of the claims . . . only upon
       an express determination that there is no just reason for delay and upon an express
       direction for the entry of judgment. . . . [I]n the absence of such determination and
       direction, any order or other form of decision, however designated, which
       adjudicates fewer than all the claims . . . shall not terminate the action as to any of
       the claims . . . , and the order or other form of decision is subject to revision at any
       time before the entry of judgment adjudicating all the claims . . . .

        The Plaintiffs’ motion for partial summary judgment (AP Doc. 19 Ex. E), which was

granted by the Stipulated Judgment, specifically asked that their claim based on the Debtor’s

failure to repay the loans he had borrowed be decided via summary judgment in their favor, which

was a discrete claim that should be made final under Rule 54(b), while the fraud claims should be



4
 Rules 58(b) and 77(c) allow the clerk of court to sign and grant certain orders, but only in limited
and specific instances, none of which apply here.


                                                   6

Case 21-40008-JJR         Doc 20     Filed 08/23/21 Entered 08/23/21 10:57:16              Desc Main
                                    Document      Page 6 of 11
reserved for later adjudication. In their motion, the Plaintiffs stated that “the undisputed debt [the

Debtor] owes is distinct from Plaintiffs’ fraud and fraudulent conveyance claims, and there is no

just reason for delaying judgment on that debt. See Pate v. Merchants Nat’l Bank of Mobile, 409

So. 2d 797,798 (Ala. 1982) (certifying final judgment as to debt resolved by creditor’s motion for

summary judgment under Rule 54(b) and leaving additional conversion counter-claim

undecided).” (AP Doc. 19 Ex. E, at 54.) Similarly in their memorandum filed with the Circuit

Court in support of their motion for partial summary judgment, they stated, “It is undisputed that

[the Debtor] owes the amount stated in the 2019 Account, so there is no just reason for delaying

the entry of judgment on that claim. Plaintiffs’ claims for fraud . . . are based on allegations that

Merchant never intended to repay the loans . . . . Plaintiffs’ claims for fraud . . . are separate and

distinct from their claim to collect on the 2019 Account. . . . Plaintiffs are therefore entitled to a

certification of final judgment as to their loan enforcement claim (Count I) under Rule 54(b).” (AP

Doc. 19 Ex. E, at 62-63.)

       The Plaintiffs’ partial summary judgment motion, which was granted by the parties’

stipulation, unequivocally sought a judgment only for the unpaid loans (Count I) and reserved the

fraud claims for a later adjudication. And if, contrary to the parties’ stipulation, the Circuit Court

had intended the Stipulated Judgment to be a final adjudication of all claims asserted in the Circuit

Complaint, including those alleging fraud, it would not have granted partial summary judgment,

nor would it have granted Plaintiffs’ motion to certify that partial judgment under Rule 54(b). If

the Stipulated Judgment were intended to be a final adjudication of all claims, there would have

been no reason to direct finality under Rule 54(b). Instead, the Circuit Court would have simply

entered judgment and taxed costs. Disposing of the entire case was not what was intended by the




                                                  7

Case 21-40008-JJR        Doc 20     Filed 08/23/21 Entered 08/23/21 10:57:16              Desc Main
                                   Document      Page 7 of 11
parties nor ordered by the Circuit Court, notwithstanding the “disposed” entry on the Case Action

Summary.

       The Alabama Court of Civil Appeals, under very similar circumstances, stated that a

“disposed” notation in a case action summary cannot itself function as an adjudication, and will

not be construed as such, when it is at odds with the actual underlying summary judgment order

that disposed of less than all of the pending claims in the case:

       We note that the case-action summary and the entries in the State Judicial
       Information System relating to this action indicate that, on June 3, 2010, the date
       of the entry of the summary judgment, the action was disposed of in its entirety by
       settlement. However, there is no indication of the entry of a judgment that would
       have actually caused the case to be “disposed” of as to all the defendants, and there
       is no indication that any of the parties entered into a settlement agreement causing
       the termination of the plaintiffs' action. In the absence of a judgment that, by its
       terms, applied to all the defendants, we will not construe the notation on the case-
       action summary or in the State Judicial Information System that the action was
       disposed of by settlement as equivalent to the rendition and entry of a judgment in
       favor of all the defendants. See Rule 58, Ala. R. Civ. P. (setting forth the manner in
       which judgments are to be rendered and entered); Knoedler v. Blinco, 50 So.3d
       1047, 1050 (Ala. 2010) (holding that the trial court's judgment was not a final
       judgment because counterclaims remained pending, despite indication in the case-
       action summary that action had been disposed of in its entirety); and Warren v.
       Wester, 796 So. 2d 377, 379 (Ala. Civ. App.2001) (holding that the entry in the
       case-action summary indicating that the action had been disposed of did not, of
       itself, “adjudicate any claims as to any parties,” and concluding that, despite that
       entry, claims remained pending against certain defendants).

Campbell v. Taylor, 76 So. 3d 258, 261–62 (Ala. Civ. App. 2011). As in Campbell, it is evident

that the “disposed” status entry in the Case Action Summary was simply an error, apparently by

the Clerk, which was not supported by any order by the Circuit Court. Because there was never a

final order adjudicating all claims or dismissing the Circuit Court Action, the case never lost its

active status notwithstanding the unsupported “disposed” entry in the Case Action Summary. The

incorrect entry in the Case Action Summary of an event that required an order or judgment

satisfying Rule 58(b) may have created ambiguity, but a review of the substance of the orders



                                                  8

Case 21-40008-JJR        Doc 20     Filed 08/23/21 Entered 08/23/21 10:57:16            Desc Main
                                   Document      Page 8 of 11
entered by the Circuit Court would have revealed there was no order terminating the action. Here,

as in Campbell, the incorrect “disposed” entry was not itself an adjudication of anything and simply

stated, the ministerial task of making an entry on the Case Action Summary was not sufficient to

terminate the Circuit Court Action. Termination of a civil action requires the court to enter a final

judgment which complies with the rules on the sufficiency of judgments. See Deutsche Bank

National Trust Co. v. Karr, 306 So. 3d 882 (Ala. 2020) (compliance with Ala. R. Civ. P. 58(b) is

necessary to terminate a civil action, and where the court’s written judgment did not ascertain or

declare the substance of the parties’ rights as to certain counterclaims, it was not a final judgment

as to those counterclaims notwithstanding that the case action summary recited that the case had

been assigned a status of “disposed”).

       Having decided that the Case Action Summary notation was not an adjudication of the

parties’ rights, it follows that correcting the mistaken entry on the Case Action Summary was not

an attempt to alter the status quo, as the correction of the case status was not substantive but was

purely ministerial. Further, even if the court is in error in its determination that the “disposed”

entry was not a judgment or order under the facts of this case and compelling Alabama authority,

Rule 60(a) of the Ala. R. Civ. P. is captioned “Clerical Mistakes” and provides in pertinent part,

“Clerical mistakes in judgments, orders, or other parts of the record and errors therein arising from

oversight or omission may be corrected by the court at any time of its own initiative or on the

motion of any party and after such notice, if any, as the court orders.” It follows that even if the

change from “disposed” back to “active” were treated as an adjudication, that adjudication

corrected a clerical oversight and did not alter the rights of the parties under Ala. R. Civ. P. 60(a).

Under Alabama law, Ala. R. Civ. P. 60(a) “cannot be used to modify or enlarge a judgment nor to




                                                  9

Case 21-40008-JJR        Doc 20     Filed 08/23/21 Entered 08/23/21 10:57:16               Desc Main
                                   Document      Page 9 of 11
make the judgment say something other than what was originally pronounced.” Michael v.

Michael, 454 So. 2d 1035, 1037 (Ala. Civ. App. 1984).

        The correction was not an adjudication in any event, and served only to bring the notice

provided by the Case Action Summary into conformity with the contents of the actual orders and

judgments in the Circuit Court Action. The act of calling attention to what amounts to a clerical

mistake and its subsequent correction to accurately reflect the status of the Circuit Court Action

did not violate the automatic stay under these circumstances.

       The next step in analyzing the Debtor’s arguments in the Motion to Dismiss invokes

principles of preclusion. When this court examines the preclusive effect of a state court judgment

(or to be precise under the current facts, the preclusive effect of a state court status entry on the

electronic Case Action Summary), it must apply Alabama's preclusion rules. Lozman v. City of

Riviera Beach, 713 F.3d 1066, 1074 (11th Cir. 2013). Under Alabama law, claim preclusion (res

judicata) applies when four elements are satisfied: “(1) a prior judgment on the merits, (2) rendered

by a court of competent jurisdiction, (3) with substantial identity of the parties, and (4) with the

same cause of action presented in both actions.” Chapman Nursing Home, Inc. v. McDonald, 985

So. 2d 914, 919 (Ala. 2007). Even if the status of the Circuit Court Action remained “disposed,”

there would still be no judgment on the merits of the fraud claims, rendered by the court, as

discussed above. A case status entry or change is not a judgment entered by the state court, and

therefore cannot be accorded claim preclusive effect under Alabama law.

       The absence of a final judgment disposing of the fraud claims would also prevent the

“disposed” status from supporting issue preclusion (collateral estoppel) under Alabama law. Under

Alabama’s standard for issue preclusion, even though the cause of action may differ, an issue will

be preclusively determined for purposes of a subsequent suit if each of the following is satisfied:



                                                 10

Case 21-40008-JJR        Doc 20    Filed 08/23/21 Entered 08/23/21 10:57:16              Desc Main
                                  Document     Page 10 of 11
“’(1) an issue identical to the one litigated in the prior suit; (2) that the issue was actually litigated

in the prior suit; (3) that resolution of the issue was necessary to the prior judgment; and (4) the

same parties.’” Stinnett v. Kennedy, 232 So. 3d 202, 220 (Ala. 2016) (quoting Dairyland Ins. Co.

v. Jackson, 566 So. 2d 723, 726 (Ala. 1990)). Applying this standard to the facts of the instant

case, elements two (the issue having been actually litigated) and three (the issue having been

necessary to a resulting prior judgment) cannot be satisfied, there having been no actual litigation

of, and no prior judgment resolving, the fraud issues in the State Court Action.

        Accordingly, the Debtor’s Motion to Dismiss is due to be denied. The court will enter a

separate order in conformity herewith.



        So done this 23rd day of August 2021.

                                                /s/ James J. Robinson
                                                JAMES J. ROBINSON
                                                CHIEF U.S. BANKRUPTCY JUDGE




                                                   11

Case 21-40008-JJR         Doc 20     Filed 08/23/21 Entered 08/23/21 10:57:16                Desc Main
                                    Document     Page 11 of 11
